Case 2:19-cv-13423-SRC-CLW Document 1 Filed 06/05/19 Page 1 of 20 PageID: 1



Christian J. Jensen, Esq. (CJ 6100)
Sean Rose, Esq. (SR 6646)
OLENDERFELDMAN LLP
422 Morris Avenue
Summit, New Jersey 07901
(908) 964-2485
Attorneys for Plaintiff Theorem, Inc.

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


THEOREM, INC.,
                                                Civil Action No.
               Plaintiff,
                                                               Civil Action
       v.
                                                              COMPLAINT
CITRUSBYTE, LLC,

             Defendant.


       Plaintiff Theorem, Inc. (“Plaintiff”), by way of Complaint against Defendant Citrusbyte,

LLC (“Defendant”), alleges as follows:

                                  NATURE OF THE ACTION

       1.      Plaintiff and Defendant provide technology and information systems consulting

services. Plaintiff brings this action under the Lanham Act and the common and statutory law of

the State of New Jersey seeking recompense for Defendant’s intentional infringement of

Plaintiff’s trademark and goodwill, as well as its unfair competition with Plaintiff. Defendant’s

intentional infringement of Plaintiff’s trademark and attempts to trade on Plaintiff’s name and

reputation has caused Plaintiff to suffer significant and irreparable damage.
Case 2:19-cv-13423-SRC-CLW Document 1 Filed 06/05/19 Page 2 of 20 PageID: 2



                                        THE PARTIES

       2.      Plaintiff is a corporation organized under the laws of Delaware with its

headquarters located at 26 Main Street, 3rd Floor, Chatham, New Jersey 07928.

       3.      Defendant is a limited liability company organized under the laws of California

with its headquarters located at 1647 Otsego Street, Encino, California 91436.

                                JURISDICTION AND VENUE

       4.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1338, 15 U.S.C.

§ 1121, and 28 U.S.C. § 1367.

       5.      Venue is appropriate in this District, the place where Plaintiff resides and where

the cause of action arose pursuant to 28 U.S.C. § 1391.

                           FACTS COMMON TO ALL COUNTS

   A. Plaintiff and the “Theorem Trademark”

       6.      Plaintiff provides digital marketing and computer and technology consulting

services in the field of analysis, design, implementation and support of computer-based

information systems and technologies to clients around the world.

       7.      In connection with its business, Plaintiff developed its word mark and brand name

“THEOREM” (the “Theorem Trademark”).

       8.      Plaintiff has continuously operated its business under the Theorem Trademark and

used same on a national level in interstate commerce on its website, promotional materials, and

social media materials, since January 2002.

       9.      Since January 2002, Plaintiff has expended significant sums in the promotion of

the Theorem Trademark and its business.




                                                2
Case 2:19-cv-13423-SRC-CLW Document 1 Filed 06/05/19 Page 3 of 20 PageID: 3



       10.     Consistent with its extensive use of the Theorem Trademark in interstate

commerce, on June 6, 2006 Plaintiff registered the Theorem Trademark with the United States

Patent and Trademark Office (“USPTO”) under Reg. No. 3100152. A copy of the Certificate of

Registration is attached as Exhibit 1.

       11.     Thereafter, Plaintiff continued to use and protect the Theorem Trademark and on

July 19, 2011, the USPTO accepted Plaintiff’s Declaration of Incontestability.

       12.     The determination of incontestability evidences, among other factors, the

Theorem Trademark’s validity, Plaintiff’s ownership of the Theorem Trademark, and Plaintiff’s

exclusive rights to use the Theorem Trademark.

       13.     Plaintiff has used and continues to use the Theorem Trademark in commerce at

present and vigorously protects same.

   B. Defendant Infringes The Theorem Trademark.

       14.     Defendant is a company that “advises clients on product strategy, engineering,

design, and culture, then partners with them to build and launch technology-driven solutions to

their most complex problems.”

       15.     As Defendant provides digital strategy and technology-related consulting services,

Defendant competes in the same industry as Plaintiff.

       16.     From 2006 to 2018, Defendant operated under the tradename “Citrusbyte,” and

registered its trademark related to same (Registration No. 4099049).

       17.     Ostensibly, at some point prior to 2018, Defendant determined its efforts to

develop business under the “Citrusbyte” label were not working.




                                                 3
Case 2:19-cv-13423-SRC-CLW Document 1 Filed 06/05/19 Page 4 of 20 PageID: 4



       18.     Rather than develop new business and branding through traditional channels and

effort, Defendant instead tried to improperly shortcut the process and trade on the goodwill,

reputation, and intellectual property of an industry leader, Theorem.

       19.     As a first step to infringe and trade on the assets of Plaintiff, on February 26,

2018, Defendant filed a trademark application (Serial No. 87811296) with the USPTO, seeking

to register a word mark of “THEOREM.”

       20.     On June 18, 2018, the USPTO correctly denied Defendant’s application,

specifically citing the likelihood of confusion with the Theorem Trademark owned by Plaintiff.

       21.     Nevertheless, despite Plaintiff’s registration of the Theorem Trademark, continued

use of same since 2002, and the USPTO’s rejection of Defendant’s trademark application on the

basis of likelihood of confusion with Theorem Trademark, Defendant continuing with its

“rebranding” effort.

       22.     In doing so, Defendant continued to infringe the Theorem Trademark and unfairly

compete with Plaintiff.

       23.     Indeed, on March 19, 2019, Defendant announced via a post on the website

Linkedin.com that it was rebranding from “Citrusbyte” to “Theorem.”              A copy of the

Linkedin.com posting is attached as Exhibit 2.

       24.     Upon learning of the aforementioned post, Plaintiff further investigated and

uncovered job listings by Defendant that intentionally infringe the Theorem Trademark

including, but not limited to, use of a logo that contains the Theorem name and a design that is

intentionally similar to Theorem’s own logo and intellectual property.

       25.     Plaintiff has used the logo since 2002 and Defendant’s use of a similar logo is yet

another example of Defendant’s infringement.


                                                 4
Case 2:19-cv-13423-SRC-CLW Document 1 Filed 06/05/19 Page 5 of 20 PageID: 5



       26.     As further evidence of Defendant’s infringement and efforts to unfairly compete

with Plaintiff and trade on its good name, Defendant created an internet domain name,

“theorem.co” (the “Infringing Domain”), that improperly utilizes Plaintiff’s legal name and

utilizes the Theorem Trademark.

       27.     Upon discovery of the aforementioned conduct, on April 1, 2019, Plaintiff

demanded through counsel that Defendant cease and desist use of the Theorem Trademark and

immediately transfer the Infringing Domain to Plaintiff.

       28.     Defendant has refused all Plaintiff’s demands and continued its unfair competition

and infringement of the Theorem Trademark resulting in damage to Plaintiff and the Theorem

Trademark.

                                          FIRST COUNT

    FEDERAL TRADEMARK INFRINGEMENT IN VIOLATION OF 15 U.S.C. § 1114

       29.     Plaintiff repeats and realleges each and every allegation contained in the prior

paragraphs of this Complaint as if fully set forth at length herein.

       30.     The Theorem Trademark is a valid, incontestable, and protectable trademark.

       31.     Plaintiff is the owner of the Theorem Trademark.

       32.     Defendant’s use of the Theorem Trademark without Plaintiff’s consent constitutes

trademark infringement in violation of 15 U.S.C. § 1114, in that, among other things, such use is

likely to cause confusion, deception and mistake among the consuming public as to the source,

approval or sponsorship of the goods and services bearing the Theorem Trademark.

       33.     Defendant’s acts are knowing and intentional as Defendant was on notice of

Plaintiff’s valuable trademark rights and has willfully and intentionally refused to cease and

desist in the use of the Theorem Trademark.


                                                  5
Case 2:19-cv-13423-SRC-CLW Document 1 Filed 06/05/19 Page 6 of 20 PageID: 6



       34.     Such conduct on the part of Defendant has injured Plaintiff in an amount to be

determined at trial and has caused and threatens to cause irreparable injury to Plaintiff for which

Plaintiff has no adequate remedy at law.

                                         SECOND COUNT

       FALSE DESIGNATION OF ORIGIN IN VIOLATION OF 15 U.S.C. § 1125(a)

       35.     Plaintiff repeats and realleges each and every allegation contained in the prior

paragraphs of this Complaint as if fully set forth at length herein.

       36.     Plaintiff owns the incontestable Theorem Trademark.

       37.     Defendant’s actions of using the Theorem Trademark owned by Plaintiff in

interstate commerce, without the consent of Plaintiff, is a false designation of origin, and has

caused and continues to cause confusion, mistake, and deception in the minds of the public.

       38.     Defendant’s use of the Theorem Trademark is a false designation of origin, in

interstate commerce, and has infringed Plaintiff's trademark rights.

       39.     Based on Defendant’s prior knowledge of Plaintiff’s mark, Defendant’s actions

have been knowing, intentional, wanton, and willful, entitling Plaintiff to money damages, treble

damages, profits, attorney's fees, and the costs of this action.

       40.     By reason of the foregoing, such conduct on the part of Defendant has injured

Plaintiff in an amount to be determined at trial and has caused and threatens to cause irreparable

injury to Plaintiff for which Plaintiff has no adequate remedy at law.

                                          THIRD COUNT

             UNFAIR COMPETITION IN VIOLATION OF 15 U.S.C. § 1125(a)

       41.     Plaintiff repeats and realleges each and every allegation contained in the prior

paragraphs of this Complaint as if fully set forth at length herein.


                                                   6
Case 2:19-cv-13423-SRC-CLW Document 1 Filed 06/05/19 Page 7 of 20 PageID: 7



       42.     Defendant’s use of the Theorem Trademark constitutes a use in commerce of a

false and misleading description and representation of goods and services.

       43.     Defendant knows Plaintiff owns the incontestable Theorem Trademark and

utilizes same in commerce.

       44.     Defendant’s use of the Theorem Trademark is likely to cause confusion and

mistake amongst consumers into believing that Defendant’s services are authorized by, or

provided by, Plaintiff.

       45.     The aforesaid acts of Defendant were committed willfully, knowingly,

maliciously, and in conscious disregard of Plaintiff’s rights.

       46.     Defendant’s conduct has caused, and unless retrained by this Court, will continue

to cause, immediate and irreparable injury Plaintiff’s business.

       47.     Such conduct on the part of Defendant has injured Plaintiff in an amount to be

determined at trial and has caused and threatens to cause irreparable injury to Plaintiff for which

Plaintiff has no adequate remedy at law.

                                        FOURTH COUNT

   IMPROPER USE AND REGISTRATION OF DOMAIN NAME IN VIOLATION OF
                          15 U.S.C. § 1125(d)

       48.     Plaintiff repeats and realleges each and every allegation contained in the prior

paragraphs of this Complaint as if fully set forth at length herein.

       49.     Defendant’s Infringing Domain is confusingly similar to Plaintiff’s Theorem

Trademark, Plaintiff’s legal name (“Theorem, Inc.”), and Plaintiff’s domain name

(https://www.theoreminc.net/).




                                                  7
Case 2:19-cv-13423-SRC-CLW Document 1 Filed 06/05/19 Page 8 of 20 PageID: 8



       50.     Defendant registered and used the Infringing Domain while on notice of, and in

disregard of, Plaintiff’s incontestable rights in the Theorem Trademark.

       51.     Defendant registered and used the Infringing Domain in bad faith, with knowledge

that (a) the domain name consistent of the legal name of Plaintiff (“Theorem”) and “Theorem” is

commonly used to identify Plaintiff, (b) Defendant had not previously utilized the domain name

nor “Theorem” name in connection with selling its goods and/or services, and (c) for the purpose

of diverting customers seeking Plaintiff’s services, including those promoted by Plaintiff,

including through Plaintiff’s own domain name (https://www.theoreminc.net/) for Defendant’s

own commercial gain.

       52.     The aforesaid conduct of Defendant is likely to cause confusion as to the source,

sponsorship, affiliation, or endorsement of Defendant’s Infringing Domain, and harms the

goodwill represented by the Theorem Trademark owned by Plaintiff.

       53.     The aforesaid conduct of Defendant takes advantage of the renown and goodwill

of the Theorem Trademark owned by Plaintiff.

       54.     Defendant’s continued ownership, maintenance and use of the Infringing Domain

has caused and is causing irreparable injury to Plaintiff and, unless the Court orders the

forfeiture, cancellation and/or transfer of the Infringing Domain Name to Plaintiff, will continue

both to damage Plaintiff and to deceive the public.

       55.     Plaintiff has no adequate remedy at law.




                                                8
Case 2:19-cv-13423-SRC-CLW Document 1 Filed 06/05/19 Page 9 of 20 PageID: 9



                                          FIFTH COUNT

             TRADEMARK DILUTION IN VIOLATION OF 15 U.S.C. §1125(c) AND
                              AT COMMON LAW

        56.      Plaintiff repeats and realleges each and every allegation contained in the prior

paragraphs of this Complaint as if fully set forth at length herein.

        57.      Plaintiff is the owner of the Theorem Trademark.

        58.      Plaintiff has used and invested in the promotion of the Theorem Trademark in

interstate commerce since 2002.

        59.      As a result of the duration and extent of Plaintiff’s use of the Theorem Trademark,

the Theorem Trademark is highly distinctive and has a high degree of acquired distinctiveness

among consumers in its industry.

        60.      Defendant’s use of the mark began long after the Theorem Trademark acquired its

fame and distinctiveness.

        61.      Defendant’s actions as aforesaid dilute the rights and good-will that Plaintiff has

obtained and created in the Theorem Trademark and, as well, injured the business reputation of

Plaintiff.

        62.      Defendant’s acts as stated have caused and are causing great and irreparable injury

to Plaintiff, the Theorem Trademark, and to the business and goodwill represented by Plaintiff

and the Theorem Trademark in an amount that cannot be ascertained at this time and, unless

enjoined, will cause further irreparable injury, leaving Plaintiff with no adequate remedy at law.




                                                  9
Case 2:19-cv-13423-SRC-CLW Document 1 Filed 06/05/19 Page 10 of 20 PageID: 10



                                          SIXTH COUNT

  STATUTORY UNFAIR COMPETITION AND TRADEMARK INFRINGEMENT IN
                 VIOLATION OF N.J.S.A. §56:4-1, et seq.

       63.     Plaintiff repeats and realleges each and every allegation contained in the prior

paragraphs of this Complaint as if fully set forth at length herein.

       64.     Defendant’s conduct as aforesaid (including, but not limited to the use of the

Theorem Trademark and registration and use of the Infringing Domain) constitutes unfair

methods of competition and unfair and deceptive acts and practices in the conduct of its trade in

violation of New Jersey statutory and common law.

       65.     As stated in the preceding paragraphs, Defendant has, in violation of New Jersey

statutes (including N.J.S.A. §56:4-1, et seq.), misappropriated the Theorem Trademark owned by

Plaintiff, brand, reputation and goodwill for its own use and to Plaintiff’s detriment.

       66.     By reason of the foregoing, Plaintiff has suffered and will continue to suffer

substantial damages to be determined at trial, including damage to its valuable trademark rights.

                                       SEVENTH COUNT

                                 DECLARATORY JUDGMENT

       67.     Plaintiff repeats and realleges each and every allegation contained in the prior

paragraphs of this Complaint as if fully set forth at length herein.

       68.     By reason of the foregoing acts of Defendant, Defendant has falsely designated

the origin of its services and goods in its marketing and has otherwise made false descriptions

and representations of the origin of such services and goods.

       69.     Defendant’s unauthorized activities have created confusion among the consuming

public, are likely to deceive customers of Plaintiff’s services concerning the source or




                                                  10
Case 2:19-cv-13423-SRC-CLW Document 1 Filed 06/05/19 Page 11 of 20 PageID: 11



sponsorship of such goods and services, and will otherwise mislead the consuming public as to

the origin of the goods and services sold by or on behalf of Defendant.

       70.     Defendant’s intentional, willful, and bad faith intent to trade on Plaintiff’s good

will create the false and misleading impression that Defendant is affiliated, connected, or

associated with Plaintiff—through the Theorem Trademark and otherwise.

       71.     Plaintiff therefore seeks and is entitled to a Declaratory Judgment declaring that:

(a) Plaintiff’s Trademark is valid; (b) Defendant’s infringing use and registration and use of the

Infringing Domain are violative of Plaintiff’s rights; (c) Defendant must immediately cease and

desist use of the Theorem Trademark; and (d) Defendant must immediately transfer the

Infringing Domain to Plaintiff.

                                     PRAYER FOR RELIEF

               WHEREFORE, Plaintiff demands judgment against Defendant as follows:

       A.      A preliminary and permanent injunction against Defendant, and the Defendant’s

entity’s officers, agents, servants, employees, licensees and those persons in active concert or

participation with them who received actual notice by personal service or otherwise:

               1.      Restraining Defendant from using, registering, owning, leasing, selling or

trafficking in any business name or domain name that incorporates in whole or in part the

Theorem Trademark (however spelled, whether capitalized, abbreviated, singular or plural,

printed or stylized, whether used alone or in conjunction with any word or words, and whether

used in caption, text, orally, or otherwise);

               2.      Restraining Defendant from infringing the Theorem Trademark or

otherwise unfairly competing with Plaintiff;




                                                11
Case 2:19-cv-13423-SRC-CLW Document 1 Filed 06/05/19 Page 12 of 20 PageID: 12



                3.     Restraining Defendant from using in connection with any of Defendant’s

activities any false or deceptive designation, representation, or description of Defendant or any of

its activities, whether by symbols or words or statements, which would damage or injure

Plaintiff’s interests or rights in its Theorem Trademark or give Defendant an unfair, competitive

advantage in the marketplace based thereon including, but not limited to, expressly or impliedly

representing itself or its goods or services as associated, affiliated, associated with, or authorized

by Plaintiff;

                4.     Restraining Defendant from inducing, encouraging, aiding, abetting, or

contributing to any of the aforesaid acts;

                5.     Restraining Defendant from passing off to the public that their businesses

or goods or services are those of or authorized by Plaintiff; and

                6.     Restraining Defendant from engaging in any other conduct that will cause,

or is likely to cause, confusion, mistake, deception or misunderstanding as to the affiliation,

connection, or association or origin, sponsorship, or approval of their businesses, goods, or

services with or by Plaintiff or that is likely to dilute the connection between Plaintiff and the

Trademark.

        B.      Ordering that Defendant immediately transfer to Plaintiff the Infringing Domain

and any other domain names that incorporate the Theorem Trademark.

        C.      Ordering that Defendant immediately remove all signs, of whatever nature, form,

or location, which contain the Theorem Trademark or any derivations thereof.

        D.      Ordering that Defendant cancels, removes, and destroys all advertising, job

listings, promotional materials, and all documents whatsoever and of whatever nature or form

which bear or contain the Theorem Trademark or any derivation thereof.


                                                 12
Case 2:19-cv-13423-SRC-CLW Document 1 Filed 06/05/19 Page 13 of 20 PageID: 13



        E.     Ordering that Defendant files with this Court and serve on counsel for Plaintiff

within 30 days after service on Defendant of such Order, or within such period as this Court may

direct, a report in writing and under oath setting forth in detail the manner and form in which

Defendant has complied with Defendant’s obligations hereunder.

        F.     For an accounting by Defendant of its sales and profits from the period

commencing on the first date it used the Theorem Trademark through the present.

        G.     For an award of Defendant’s profits and Plaintiff’s damages resulting from

Defendant’s unlawful activities as set forth herein.

        H.      For compensatory damages.

        I.     For an award of treble damages where provided under law.

        J.     For an award of the reasonable attorneys’ fees and cost of suit incurred by

Plaintiff.

        K.     For such other further relief as this Court may deem equitable and proper.


                                                            OLENDERFELDMAN LLP
                                                            Attorneys for Plaintiff

                                                       By: /s/Christian J. Jensen
                                                           CHRISTIAN J. JENSEN (CJ 6100)
Dated: June 5, 2019




                                                 13
Case 2:19-cv-13423-SRC-CLW Document 1 Filed 06/05/19 Page 14 of 20 PageID: 14



                      CERTIFICATION PURSUANT TO L. CIV. R. 11.2

       Pursuant to L. Civ. R. 11.2, I hereby certify that there is no other action pending in any

Court or arbitration proceeding concerning the matter in controversy, none is contemplated, and

further, I know of no other party who should be joined in this matter.


                                                             OLENDERFELDMAN LLP
                                                             Attorneys for Plaintiff

                                                       By: /s/Christian J. Jensen
                                                           CHRISTIAN J. JENSEN (CJ6100)
Dated: June 5, 2019




                                                14
Case 2:19-cv-13423-SRC-CLW Document 1 Filed 06/05/19 Page 15 of 20 PageID: 15




                        EXHIBIT 1
Case 2:19-cv-13423-SRC-CLW Document 1 Filed 06/05/19 Page 16 of 20 PageID: 16
Case 2:19-cv-13423-SRC-CLW Document 1 Filed 06/05/19 Page 17 of 20 PageID: 17




                        EXHIBIT 2
Case 2:19-cv-13423-SRC-CLW Document 1 Filed 06/05/19 Page 18 of 20 PageID: 18
Case 2:19-cv-13423-SRC-CLW Document 1 Filed 06/05/19 Page 19 of 20 PageID: 19
Case 2:19-cv-13423-SRC-CLW Document 1 Filed 06/05/19 Page 20 of 20 PageID: 20
